RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 06a0346p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                      _________________


                                                      X
                                                       -
 RONALD KIDWELL; JULIE JOHNSON; and CHARLES

                               Plaintiffs-Appellants, -
 ARNETT,
                                                       -
                                                       -
                                                            No. 04-4153

                                                       ,
           v.                                           >
                                                       -
                                                       -
                              Defendants-Appellees. -
 CITY OF UNION; and JOHN APPLEGATE,

                                                       -
                                                      N
                       Appeal from the United States District Court
                        for the Southern District of Ohio at Dayton.
                      No. 02-00365—Thomas M. Rose, District Judge.
                                     Argued: October 27, 2005
                              Decided and Filed: September 8, 2006
                  Before: MARTIN, GIBBONS, and GRIFFIN, Circuit Judges.
                                        _________________
                                             COUNSEL
ARGUED: Thomas W. Condit, Cincinnati, Ohio, for Appellants. Lynnette P. Ballato, SUBASHI,
WILDERMUTH & BALLATO, Dayton, Ohio, for Appellees. ON BRIEF: Thomas W. Condit,
Cincinnati, Ohio, for Appellants. Lynnette P. Ballato, Tabitha D. Justice, SUBASHI,
WILDERMUTH & BALLATO, Dayton, Ohio, for Appellees.
         GIBBONS, J., delivered the opinion of the court, in which GRIFFIN, J., joined. MARTIN,
J. (pp. 6-14), delivered a separate dissenting opinion.
                                        _________________
                                            OPINION
                                        _________________
         JULIA SMITH GIBBONS, Circuit Judge. Plaintiffs-appellants, taxpayers in the City of
Union, Ohio, sued the city and John Applegate, the City Manager, under 42 U.S.C. § 1983. Among
other arguments, Plaintiffs claim that the defendants violated the First and Fourteenth Amendments
by advertising and otherwise advocating against a citizen-sponsored ballot initiative and in favor of
a tax levy. The district court granted the defendants’ motion to dismiss the claims with respect to
all defendants on all issues except for the improper use of funds to combat the citizen initiative. The
district court subsequently granted the defendants’ motion for summary judgment on the final issue.
Plaintiffs appeal.


                                                  1
No. 04-4153              Kidwell et al. v. City of Union et al.                                              Page 2


                                                          I.
        This case arises from a series of disputed ballot initiatives beginning in 1997 relating to the
creation and funding of a fire department in the City of Union (“Union”). In 1997, Union’s fire and
emergency services (along with those of other neighboring communities) were provided by the
neighboring township of Randolph. The combination of the restructuring of the townships and the
perceived inadequacy in Union’s emergency services led to changes in the fire department structure.
The Union Council (“Council”) initially negotiated for a shared fire department with another
neighboring town but ultimately passed an emergency resolution establishing a town fire
department. The new fire department became effective on January 1, 1998.
        The resolution establishing a Union fire department was challenged by the plaintiffs via a
ballot initiative requiring a referendum. The referendum was preceded by a lively campaign in
which the plaintiffs organized a “Vote Yes” campaign to retain the extant fire districts. The Council
supported the opposite position and used public funds to disseminate information supporting its
position to citizens. The Union City Charter permits the Council to “authorize the expenditure of
public funds to provide information to the members of the public in connection with elections on
proposed tax levies and bond issues . . . and other issues affecting the Municipality and not involving
the election of candidates for a public office . . . .” Union City Charter § 5.09. Plaintiffs, however,
object to the hanging of “Vote No” banners, mailing of leaflets to residents, advertising       in local
newspapers, and using the town newsletter to support the Council’s position.1 The referendum
occurred in November 1997, and the Council’s decision was ratified. Voters funded the new fire
department in a May 1998 referendum.
        Plaintiffs allege that the city continued to disseminate information and advocate for causes
over the next several years. The advocacy included the use of public funds in 2000 and 2001 to
oppose ballot initiatives regarding land annexation and provision of water and sewage services to
non-residents and to promote tax levies in anticipation of referenda in 2001. The record is silent on
the extent of the advertising by the Union government during these later referenda.
         In response to Union’s actions during the fire department referendum, the plaintiffs and
others sued Union and Applegate, its Manager. The district court dismissed the claim. Lash v. City
of Union, 104 F. Supp. 2d 866 (S.D. Ohio 1999). After the district court issued its ruling, the parties
settled the case without appeal. The settlement agreement released the defendants from some claims
but preserved plaintiffs’ right to seek declaratory and injunctive relief relative to the use of funds
to advocate a position on the 1997 ballot initiative and the 1998 tax levy for the fire department and
to bring new claims arising after May 1998. The instant lawsuit against Union, Applegate, the
mayor, and the town council of Union followed. The district court dismissed the mayor and town
council after finding that they qualified, respectively, for qualified and absolute immunity. The
court then granted summary judgment for Union and Applegate, holding that the spending for
viewpoint-based advertising for citizen initiatives and tax levies in this case did not violate the First2
or Fourteenth Amendment. Plaintiffs argue on appeal that the city’s advocacy was unconstitutional.




         1
        Defendants contest the factual accuracy of some of the plaintiffs’ allegations. For example, they say that the
“Vote No” banner was bought by a political action committee and only hung by a city employee.
         2
         Because we hold that defendants did not violate plaintiffs’ constitutional rights, we need not consider the
immunity issue. Further, plaintiffs have abandoned the state law claim for injunctive relief relating to the Manager’s
expenditure of funds without Council authorization.
No. 04-4153            Kidwell et al. v. City of Union et al.                                     Page 3


                                                   II.
        This case presents the rare instance when public citizens seek to limit the speech of a
governmental entity rather than the reverse. The scenarios in which citizens may halt a
government’s speech are limited. “[W]hen the government appropriates public funds to promote
a particular policy of its own it is entitled to say what it wishes.” Rosenberger v. Rector & Visitors
of Univ. of Virginia, 515 U.S. 819, 833 (1995). The government’s power to fund its speech is
similarly limited, however. In NAACP v. Hunt, 891 F.2d 1555 (11th Cir. 1990), the Eleventh Circuit
identified three categories of government actions that courts have determined to be unconstitutional
infringement of free speech: (1) abridgment of equality in the field of ideas by granting differential
access to public fora based on viewpoint; (2) monopolization of the “marketplace of ideas”; and
(3) compulsion of citizens “to support candidates, parties, ideologies, or causes that they are
against.” 891 F.2d at 1565-66 (internal citations and quotations omitted). Plaintiffs assert that
Union’s actions violated two of these categories by denying them access to a public forum (the town
newsletter and town treasury) and compelling them to support causes to which they are adverse.
Plaintiffs urge us to find that government speech relating to elections is a form of unconstitutional
compelled speech by distinguishing between governing and campaigning.
         Turning first to the issue of differential access to public fora, plaintiffs argue that Union
unconstitutionally denied them access to two public fora – the town newsletter and the town treasury
– to which others had been granted access. A government abridges “equality in the field of ideas”
when it grants “the use of a [public] forum to people whose views it finds acceptable, but [denies
its] use to those wishing to express less favored or more controversial views.” Police Dept. of City
of Chicago v. Mosley, 408 U.S. 92, 96 (1972).
         Plaintiffs assert that they were denied access to the town newsletter, but, as the district court
noted, they provide no evidence that they asked for or were refused access to that forum, even if it
was public. Plaintiffs have similarly failed to present evidence that any other private group was
given access to the newsletter other than a single quote about the contested issue that was responsive
to another quote advocating the contrary position. “[W]hen government property is not dedicated
to open communication the government may–without further justification–restrict use to those who
participate in the forum’s official business.” Perry Educ. Ass’n v. Perry Local Educators’ Ass’n,
460 U.S. 37, 53 (1983). The single quotation cannot be construed as opening the newsletter as a
public forum. See Cook v. Baca, 95 F. Supp. 2d 1215, 1221 (D.N.M. 2000) (noting that one factor
in the determination of whether a public forum existed is the “extent of use of the forum”). Further,
“when the government determines an overarching message and retains power to approve every word
disseminated at its behest, the message must be attributed to the government for First Amendment
purposes.” ACLU of Tenn. v. Bredesen, 441 F.3d 370, 375 (6th Cir. 2006), citing Johanns v.
Livestock Mktg. Ass’n, 544 U.S. 550, 559-67 (2005). Here, Union approved the message delivered
in the town newsletter, so its content must be considered that of the city itself, not that of the quoted
private citizen. See Int’l Soc. for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, 686 (1992)
(O’Connor, J., concurring) (agreeing that airport is not a public forum). Plaintiffs thus cannot
prevail on their public forum claim relating to the newsletter.
        The town treasury is not a public forum; it is not “by tradition or designation a forum for
public communication.” Perry, 460 U.S. at 46. Nor is the treasury a limited purpose public forum;
Union has not opened that treasury to the public by making any town funds available to private
individuals or groups. Union has used the treasury for its own speech – a use that has no effect on
the treasury as a public forum. Id. (“As we have stated on several occasions, the State, no less than
a private owner of property, has power to preserve the property under its control for the use to which
it is lawfully dedicated.” (quotations and citations omitted)); cf. Rosenberger 515 U.S. at 833
(granting the government deference to use its funds to further its own viewpoint). To hold that
Union’s advocacy converts its treasury to a public forum would severely limit the town’s ability to
No. 04-4153                Kidwell et al. v. City of Union et al.                                                  Page 4


self-regulate and would be tantamount to a heckler’s veto, where the government could not speak
for fear of opening its treasury to the public. This argument is therefore baseless, and the plaintiffs’
public forum challenge cannot succeed.
        As to the plaintiffs’ second claim regarding compelled speech, governments cannot compel
citizens to support positions with which they disagree. Wooley v. Maynard, 430 U.S. 705, 715
(1977) (“The First Amendment protects the right of individuals to hold a point of view different
from the majority and to refuse to foster . . . an idea they find morally objectionable.”). This case,
however, presents a compelled subsidy – not a compelled speech – claim because the plaintiffs were
not themselves required to speak in any manner. While plaintiffs cast the compelled speech
argument distinguishing governing and campaigning as separate from the compelled subsidy issue,
we believe that it is more appropriate to describe the speech issue as a special case of the compelled
subsidy issue, as dealt with in Johanns v. Livestock Mktg. Ass’n, 544 U.S. 550 (2005).
         The Supreme Court has held in several instances that compelled subsidies may violate the
First Amendment rights of citizens. See Abood v. Detroit Bd. of Ed., 431 U.S. 209 (1977) (labor
union political action); Keller v. State Bar of Cal., 496 U.S. 1 (1990) (bar dues for political action);
Bd. of Regents of Univ. of Wis. Sys. v. Southworth, 529 U.S. 217 (2000) (student activities fund for
extracurricular activity). All of the cases in which the Supreme Court has held a compelled subsidy
to be a First Amendment violation have involved subsidies of speech by private organizations rather
than by the government itself. Governmental subsidies are distinguishable from the labor union,
state bar, and state university contexts because it is imperative that government be free to make
unpopular decisions without opening the public fisc to opposing views. The Supreme Court
recognized this distinction in Southworth: “The government, as a general rule, may support valid
programs and policies by taxes or other exactions binding on protesting parties. Within this broader
principle it seems inevitable that funds raised by the government will be spent for speech and other
expression to defend its own policies.” 529 U.S. at 229. More recently, in Johanns v. Livestock
Mktg. Ass’n, the Court addressed a compelled subsidy directly in the governmental context:
         Our compelled-subsidy cases have consistently respected the principle that
         “[c]ompelled support of a private association is fundamentally different from
         compelled support of government.” “Compelled support of government” – even
         those programs of government one does not approve – is of course perfectly
         constitutional, as every taxpayer must attest. And some government programs
         involve, or entirely consist of, advocating a position.
544 U.S. 550, 559 (2005) (quoting Abood, 431 U.S. at 259 n.13 (Powell, J., concurring in
judgment)).
        Here, the plaintiffs have challenged the expenditure of tax dollars by a governmental entity
to advocate a position – a case that the Supreme Court deemed “perfectly constitutional” in
Johanns. Id. at 2062. Though the plaintiffs acknowledge that the speech in this case is attributable
to the government, they argue that the power of the government to compel subsidies for its speech
is not as broad as the Supreme Court suggested in Johanns. Because the asserted subsidy arose in
the context of an election, the3plaintiffs argue that this court should find Union’s speech to be
unconstitutionally compulsive.


         3
           Neither the plaintiffs nor the dissent have identified a single case where a court relied upon such a distinction
to decide a free speech question. Several cases discussed in the dissenting opinion, notably Dist. of Columbia Common
Cause v. Dist. of Columbia, 858 F.2d 1 (D.C. Cir. 1988), Stanson v. Mott, 551 P.2d 1 (Cal. 1972), Citizens to Protect
Public Funds v. Bd. of Educ., 98 A.2d 673 (N.J. 1953), and Mountain States Legal Found. v. Denver Sch. Dist. No. 1,
459 F. Supp. 357 (D. Colo. 1978), were decided on statutory or other non-constitutional grounds, so they lack direct
applicability here. Moreover, they were all decided before Southworth, Rosenberger, and Johanns clarified the extent
No. 04-4153               Kidwell et al. v. City of Union et al.                                               Page 5


        As the dissent recognizes, elections raise unique constitutional issues because they are the
very foundation of a democratic system: where the government uses its official voice in an attempt
to affect the identity of the people’s elected representatives, it can undermine its legitimacy as a
champion of the people’s will and thereby subvert one of the principles underlying democratic
society. See Stanson v. Mott, 551 P.2d 1, 9 (Cal. 1976) (discussing importance of elections in the
democratic process). Although these principles require some limit on the government’s power to
advocate during elections, they do not support a bright line rule barring such speech, at least where
the government speaks within the scope of its governance functions.4 Governments must serve their
citizens in myriad ways, including by provision of emergency services, and these activities require
funding through taxation. Union’s speech related to emergency service and tax initiatives thus fits
squarely within its competence as governor and was made in the context of “advocat[ing] and
defend[ing] its own policies.” Southworth, 529 U.S. at 229. The issues on which the city advocated
were thus germane to the mechanics of its function, and are clearly distinguishable from the
hypothetical cases of government speech in support of particular candidates suggested by the
dissent. See Rosenberger, 515 U.S. at 833; Southworth, 529 U.S. at 229. Where speech is not so
directed, the result may be different: in Mountain States Legal Foundation v. Denver School District
#1, by contrast, the court ruled illegal a local school board’s use of public funds for advocacy in a
statewide initiative regarding education funding. 459 F. Supp. 357, 361 (D. Colo. 1978). Unlike
Union’s actions, the school board’s advocacy in Mountain States was not directly related to its
governance functions and was struck down.
        In this case, Ohio’s home rule system made Union’s policies subject to acceptance or
rejection by ballot. In this context, a limit on government speech during elections would allow
hecklers to silence the government on issues in which it has an interest and expertise – and on which
citizens have an interest in hearing their government’s perspective. See Ala. Libertarian Party v.
City of Birmingham, 694 F. Supp. 814, 817 (N.D. Ala. 1988) (upholding promotional campaign
relating to levies where the subject of the campaign was “related to the common needs of all
citizens”). Because Union’s speech in this case was germane to its role as governor, plaintiffs have
failed to show that democratic legitimacy is threatened or that Union’s compelled subsidy of its
speech violates the Constitution.
         The natural outcome of government speech is that some constituents will be displeased by
the stance their government has taken. Displeasure does not necessarily equal unconstitutional
compulsion, however, and in most cases the electoral process – not First Amendment litigation – is
the appropriate recourse for such displeasure. See Johanns, 544 U.S. at 563 (noting the importance
of political accountability of decisionmakers). The needs of effective governance command that the
bar limiting government speech be high. The plaintiffs in this case have failed to show that the City
of Union’s expenditures crossed the line separating a valid compelled subsidy from an
unconstitutional one, and valid advocacy from prescription of orthodoxy.
         For the foregoing reasons, we affirm the district court decision.



to which governments do have the right to support their own positions on contested issues. As a result, a close analysis
of these cases is of limited value in this case.
         4
           The dissent conclusorily rejects any distinction between permissible government speech reasonably related
to governance functions and impermissible speech, for example, speech in support of a particular candidate for office.
Common sense militates and Supreme Court precedent requires us to reject the dissent’s position. The dissent wrongly
ignores not only the Supreme Court’s recent strengthening of its compelled subsidy jurisprudence in Johanns, but also
Southworth’s and Rosenberger’s more generalized holdings as to a government’s right to defend its own policies. A
bright line rule against any governmental speech regarding any referendum would violate these clear dictates favoring
a more nuanced test for the propriety of such speech.
No. 04-4153               Kidwell et al. v. City of Union et al.                                               Page 6


                                               ________________
                                                   DISSENT
                                               ________________
         BOYCE F. MARTIN, JR., Circuit Judge, dissenting. “It may be that it is the obnoxious
thing in its mildest and least repulsive form; but illegitimate and unconstitutional practices get their
first footing in that way, namely, by silent approaches and slight deviations from legal modes of
procedure.” Boyd v. United States, 116 U.S. 616, 635 (1886). So it is in this case. Here, we
confront state action that is at the same time innocuous yet threatening to our republican form of
government. Although local governmental expenditures to advocate in an election may seem
commonplace and uninspiring, I take the position that governmental campaigning in elections is
implicitly prohibited by our constitutional design and republican form of government. “Free and
honest elections are the very foundation of our republican form of government,” MacDougall v.
Green, 335 U.S. 281, 288 (1948) (Douglas, J., dissenting), and when the government uses tax dollars
to enter an electoral contest and advocate in favor of a position or candidate, it distorts the very
check on governmental power so central to our constitutional design — the next election — that I
must conclude such activity is unconstitutional.
        There are, of course, broad competing principles on both sides of the issue. On the side of
the government, it can be argued that government must be permitted to speak or it will cease to be
effective as a government. ACLU v. Bredesen, 441 F.3d 370, 381 (6th Cir. 2006) (Martin, J.,
concurring in part and dissenting in part) (“[T]he government may generally speak and control its
own message.”). On the other hand, as Thomas Jefferson wrote in 1801, “it is expected that [a
government official] will not attempt to influence the votes of others nor take any part in the
business of electioneering, that being deemed inconsistent with the spirit of the Constitution and his
duties to it.” 1 James D. Richardson, A Compilation of the Messages and Papers of the Presidents,
1789-1897, at 98-99 (1899).
        The government speech doctrine, while in the early stages of development, provides support
for the proposition that government must be able to speak to function.     Government must be able
to adopt policies and advocate for and defend against those policies.1 If private speech were the
only permissible speech regarding governing, the role of government would drastically change and
the idea that governmental policies reflect and are representative of the majority would be lost. This
indicates that the government must, of course, be permitted to speak in order to govern and educate.
       The taxpayers here have conceded the existence of the government speech doctrine as a
general matter, but draw a distinction between government speech related to governing and speech
intended to campaign or to influence an election. I think they make a good point. There are several
cases both at the state and federal district court level reviewing the propriety of governmental
expenditures designed to influence local elections. It is worthwhile to review these cases.
       Most often these cases arise in the context of municipal bond initiatives where the local
government uses taxpayer funds to campaign in favor of the proposal. A prominent case from the
Supreme Court of California is Stanson v. Mott, 551 P.2d 1 (Cal. 1976). Stanson involved a
taxpayer’s complaint that the California Department of Parks and Recreation had authorized the
expenditure of more than $5,000 of public funds to promote the passage of the bond issue placed

         1
           Of course, a necessary corollary to the doctrine of government speech is governmental accountability for that
speech. “Otherwise there is no check whatever on government’s power . . .” Johanns, 125 S. Ct. at 2068 (Souter, J.,
dissenting). Thus, the government, when it speaks, ought to be required to make clear that it is in fact the government
that is speaking. Government speech ought to be labeled as such to prevent confusion and subliminal governmental
propaganda in the marketplace of ideas.
No. 04-4153               Kidwell et al. v. City of Union et al.                                                  Page 7


on the ballot by the state legislature. Id. at 3. The court held that “at least in the absence of clear
and explicit legislature authorization, a public agency may not expend public funds to promote a
partisan position in an election campaign; in the present case, no legislative provision accorded the
Department of Parks and Recreation such authorization.” Id. The court did find legislative authority
to “disseminate ‘information’ to the public relating to the bond election” but the department “in
fulfilling this informational role, was obligated to provide a fair presentation of the relevant facts.”
Id. The promotional materials disseminated by the department in Stanson were similar to those
complained about in the instant case. See id. at 4.
        The Supreme Court of California found that the department lacked the express legislative
authority for the expenditure of funds designed to influence the bond proposal. That court cited with
approval to, Citizens to Protect Pub. Funds v. Board of Educ., 98 A.2d 673 (N.J. 1953), an opinion
written by then New Jersey Supreme Court Justice and future United States Supreme Court Justice
William Brennan, discussing the legality of a school board’s expenditure of public funds on a
booklet concerning a school building program which was to be the subject of an upcoming bond
election. See Stanson, 551 P.2d at 8. The booklet in New Jersey exhorted “Vote Yes” on several
pages and warned of consequences “if You Don’t Vote Yes.” Id. The New Jersey Supreme Court,
through Justice Brennan concluded that
         the board made use of public funds to advocate one side only of the controversial
         question without affording the dissenters the opportunity by means of that financed
         medium to present their side, and this imperilled the propriety of the entire
         expenditure. The public funds entrusted to the board belong equally to the
         proponents and opponents of the proposition, and the use of the funds to finance not
         the presentation of facts merely but also arguments to persuade the voters that only
         one side has merit, gives the dissenters just cause for complaint. The expenditure
         then is not within the implied power and is not lawful in the absence of express
         authority from the legislature.
Citizens to Protect Pub. Funds, 98 A.2d at 677.
       In Stanson, the Supreme Court of California further remarked that “[i]ndeed, every court
which has addressed the issue to date has found the use of public funds for partisan campaign
purposes improper, either on the ground that such use was not explicitly authorized or on the broader
ground that such expenditures are never appropriate.” Stanson, 551 P.2d at 8-9 (citations omitted).
Commenting further, the court noted that
         [u]nderlying this uniform judicial reluctance to sanction the use of public funds for
         election campaigns rests on an implicit recognition that such expenditures raise
         potentially serious constitutional questions. A fundamental precept of this nation’s
         democratic electoral process is that the government may not ‘take sides’ in election
         contests or bestow an unfair advantage on one of several competing factions. A
         principal danger feared by our country’s founders lay in the possibility that the
         holders of governmental authority would use official power improperly to perpetuate
         themselves, or their allies, in office; the selective use of public funds in election
         campaigns, of course, raises the specter of just such an improper distortion of the
         democratic electoral process.
Id. at 9 (citations omitted).2

         2
           The court also commented on “[t]he importance of government impartiality in electoral matters,” and observed
that in another recent case it had stated that “[a] fundamental goal of a democratic society is to attain the free and pure
expression of the voters’ choice of candidates” and that “our state and federal Constitutions mandate that the government
No. 04-4153               Kidwell et al. v. City of Union et al.                                                 Page 8


        Notwithstanding its comments regarding the constitutional scope of the wrong, the court
explicitly denied resolving the federal constitutional question. According to the court, “we need not
resolve the serious constitutional question that would be posed by an explicit legislative
authorization of the use of public funds for partisan campaigning, because the legislative provisions
relied upon by [the department] certainly do not authorize such expenditures.” Id. at 10.
        Two additional features of the decision are relevant to my analysis of the issue. First, the
Supreme Court of California refused to draw a distinction between public funds to support a
particular candidate and public funds to promote a ballot measure. Id. at 9. According to the court,
“past authorities have not drawn such a distinction between ‘ballot measure’ and ‘candidate’
campaigning; to date the judicial decisions have uniformly held that the use of public funds for
campaign expenses is as improper in bond issue or other noncandidate elections as in candidate
elections.” Id. Second, the court noted that reasonable expenditures for informational purposes
pose no problem, while exhortational campaign expenditures are improper. The court did concede
that “[p]roblems may arise, of course, in attempting to distinguish improper ‘campaign’ expenditures
from proper ‘informational’ activities.” Id. at 11. The court instructed that “no hard and fast rule
governs every case” and that “a careful consideration of such factors as the style, tenor and timing
of the publication” are necessary to resolve the difficult question. Id. at 12.
        The Stanson case is informative, but of course, not controlling. Additionally, although it
discussed the constitutional question and expressed its concerns, the court explicitly declined to rule
on it. Instead, the court’s invalidation of the expenditures was based on legislative enactment (or
an absence thereof) and not on the First Amendment. Moreover, in discussing the constitutional
question, the court did not explicitly ground its concerns in any particular provision of the United
States Constitution. Rather, as discussed above, the court stated that the expenditures “raise
potentially serious constitutional questions.” Id. at 9. These questions, it appears, relate to a
“fundamental precept of this nation’s democratic electoral process,” to concerns over the use of
governmental authority to “improperly perpetuate themselves,” and finally, to concerns over the
“improper distortion of the democratic electoral process.” The concerns explicitly relate to the
electoral process and make no mention of government speech in the general process of governing.
Moreover, it appears that the court’s expressed constitutional concerns stemmed from the structure
and purpose of the Constitution and not necessarily the First Amendment (as alleged in the instant
case). Finally, the court did note that (to that date) every court that had reviewed such election or
campaign expenditures had found them improper, though all on statutory, and not constitutional
grounds.
        Another case decided several years after the Stanson decision is District of Columbia
Common Cause v. District of Columbia, where the D.C. Circuit held that expenditures made by the
city government in a campaign to defeat a ballot proposal were illegal. 858 F.2d 1 (D.C. Cir. 1988)
(“We hold that the individual appellees have standing as municipal taxpayers to challenge
expenditures by the District of Columbia government to influence the outcome of an initiative. On
the merits, we conclude that the expenditures were illegal.”). The district court found that the
expenditures violated both statutory law as well as the federal constitution, ruling that the promotion
of only one side of a contested election issue amounted to a content-based government subsidy. The
D.C. Circuit affirmed on statutory grounds but explicitly declined to address the argument that the
expenditures violated the First Amendment. Id. at 11.
      Another case invalidating expenditures on statutory grounds is Mountain States Legal
Foundation v. Denver School District # 1, 459 F. Supp. 357 (D. Colo. 1978). Mountain States Legal


must, if possible, avoid any feature that might adulterate or, indeed, frustrate, that free and pure choice.” Stanson, 551
P.2d at 10 (citations omitted).
No. 04-4153            Kidwell et al. v. City of Union et al.                                     Page 9


Foundation involved a voter proposed petition to amend the Colorado Constitution “in a manner
which would affect the authority of all levels of representative government in Colorado to spend
public funds.” Id. at 358. The Board of Education of School District No. 1 adopted a Resolution
declaring its opposition to the proposed state constitutional amendment and urging that it be
defeated. The Resolution also authorized the use of school district “equipment, materials, supplies,
facilities, funds and employees necessary to (1) Distribute campaign literature to School District
employees, and the parents of children in the schools. (2) The use of telephones and facilities of
the School District during non-working hours by volunteers for the purpose of contacting the public
to urge the defeat of this amendment.” Id.
         The district court in Mountain States favorably cited to both Stanson and Citizens to Protect
Public Funds and found that the school district had exceeded its legislatively granted authority under
state law. Id. at 359-60. The court further commented on the constitutional question, though it was
not key to the resolution of the case. The court remarked that an interpretation of Colorado’s state
Campaign Reform Act allowing this type of “partisan use of public funds . . . would violate the First
Amendment to the United States Constitution.” Id. at 360. According to the court, “[i]t is the duty
of this Court to protect the political freedom of the people of Colorado. The freedom of speech and
the right of the people to petition the government for a redress of grievances are fundamental
components of guaranteed liberty in the United States.” Id. (citation omitted). Thus, the court
appears to have based its ruling on both the First Amendment’s freedom of speech clause as well
as the right to petition the government for a redress of grievances — an apparent link to the fact that
the election was over a voter initiated proposed constitutional amendment to alter the structure and
powers of government.
        The court further stated that “[a] use of the power of publicly owned resources to
propagandize against a proposal made and supported by a significant number of those who were
taxed to pay for such resources is an abridgment of those fundamental freedoms.” Id. Expressing
concern that governmental opposition to a proposed constitutional amendment would have “the
effect of shifting the ultimate source of power away from the people,” the court concluded that
“[p]ublicly financed opposition to the exercise of that right contravenes the meaning of both the First
Amendment to the United States Constitution and Article V, Section 1 of the Constitution of
Colorado.” Id. at 361. Adding an additional basis, the court stated that “the expenditure of public
funds in opposition [to a citizen led effort] violates a basic precept of this nation’s democratic
process. Indeed, it would seem so contrary to the root philosophy of a republican form of
government as might cause this Court to resort to the guaranty clause in Article IV, Section 4 of the
United States Constitution.” Id.
        In sum, the Mountain States court appears to have held that the expenditure of public funds
violated state statutes, the state constitution, and the federal constitution. In reaching that conclusion
with respect to the federal constitution, however, while the court mentioned the First Amendment,
it devoted little explanation as to why citizens’s free speech rights are violated in this situation.
Instead, the court focused more on basic democratic principles, fundamental freedoms, and
guaranteed liberties, and it did so emphatically with reference to the fact that this involved a voter
initiated constitutional amendment and the government acted in opposition to it. In doing so, the
court appears to have concluded that public expenditures on campaigns in this situation undermines
the validity of elections and the constitutional amendment process and shifts the balance of power
away from the citizens. The court’s opinion demonstrates that grounding this principle in a specific
constitutional provision (as opposed to the structure and democratic purpose of the constitution)
proves somewhat difficult.
       While the taxpayers rely on Mountain States Legal Foundation, the City relies on Alabama
Libertarian Party v. City of Birmingham, 694 F. Supp. 814 (N.D. Ala. 1988). Like this Court is
asked to do in the instant case, the district court in Alabama Libertarian Party considered only the
No. 04-4153               Kidwell et al. v. City of Union et al.                                               Page 10


federal constitutional question and did not consider any claims arising under state law. There were
two elections at issue in Alabama Libertarian Party. The first was an election regarding a city-
proposed property tax increase for library enhancements and a levy on telephone subscribers for
enhanced 911 emergency services. Id. at 815. Prior to the election, “the City launched a
promotional campaign to encourage passage of the propositions.” Id. The campaign included
newspaper and radio advertisements. Id. The second was another special election held a year later
over a proposed bond issue and this time the City distributed leaflets and brochures in favor of the
bond issue. Id. The taxpayer plaintiffs claimed that the campaigning violated their First
Amendment rights.
        The district court in Alabama Libertarian Party began by reviewing the Supreme Court’s
decision, Abood v. Detroit Board of Educ., 431 U.S. 209 (1977). In Abood, the Court considered
whether organizations to which dues must be paid as a mandatory condition of state employment
may use those dues to advance political causes not supported by all of the members. The Court held
that the exactions violated the First Amendment by allowing the funds to be used for political and
ideological purposes — that is, the First Amendment generally prohibits compelled subsidies for
political purposes. Id.
        After considering Abood, the district court concluded that the “critical” issue is “whether a
portion of plaintiffs’ tax funds were expended for ‘political’ and ‘ideological’ purposes.” Alabama
Libertarian Party, 694 F. Supp. at 817. The district court then concluded that the campaigns waged
by the City and the funds spent were not on “political” or “ideological” causes, but rather were
“related to the common needs of all citizens.” Id. (“The court does not believe that the City’s
advertising campaign was political or ideological in nature.”). Rejecting the taxpayers’
constitutional claims, the district court found that “the City leadership has determined to promote
a cause consistent with the common needs of its citizens. It is not requiring plaintiffs to be the
courier for an ideological or political message.” Id. The court appears to have drawn a distinction
between situations where funds are “used to support a particular candidate, doctrine or ideology”
and the case before it where “the City merely solicited its citizens to provide funds to supply the
perceived needs common to all.” Id. In the latter situation, the court reasoned, the “City and its
officials not only have the right, but the duty, to determine the needs of its citizens and to provide
funds to service those needs.” Id.
        The court also noted that the City had already passed ordinances in favor of the levies and
therefore had already taken public positions on the issues — thus, spending funds to advertise was
no more than publicizing the positions already taken. Id. at 818. Drawing distinctions between past
cases, the district court noted that in Common Cause and Mountain States Legal Foundation, the
issue confronted was a citizens’s initiative election while in Alabama, the election was over the
City’s own initiative. Id. at 819. Thus, the district court stated that “[w]hile this court may not agree
that a governmental entity can never take sides in an initiative election, it certainly cannot agree that
a governmental entity cannot expend funds to even publicly endorse its own measures.” Id. The
court found further support from its ruling through the political process, noting that citizens who
disapprove of the governmental election campaigning may dissent at the polls. Id. at 820.
Moreover, the court also suggested that not permitting         the government to advocate “would be
violative of their own First Amendment rights.” Id.3 Finally, the court concluded that
         It would be a strange system indeed which would allow the City to determine its
         needs, allow it to adopt ordinances calling for elections to fulfill those needs, allow
         it to bear the expense of those elections, and then require it to stand silently by before


         3
          Presumably the district court was discussing the First Amendment rights of the individual city officials rather
than asserting that the First Amendment guarantees the government the freedom of speech — which it does not.
No. 04-4153           Kidwell et al. v. City of Union et al.                                  Page 11


        the issues are voted on. Obviously, the City is not neutral under such circumstances
        and should not be required to appear so.
Id. at 821.
         The district court’s opinion in Alabama Libertarian Party is interesting for several reasons
in addition to the fact that it is the only opinion to address solely the First Amendment and no
questions of state law. The first point of note is the district court’s conclusion that the “critical”
issue is whether the funds spent are used for “political” or “ideological” purposes. More curious is
the district court’s conclusion that the governmental advertising campaign exhorting the citizens to
“VOTE YES!” was neither political nor ideological, but rather “related to the common needs of all
citizens.” I do not endorse a distinction between electioneering expenditures for the common needs
of citizens versus expenditures for political purposes. To determine that something is in the
common needs of citizens is itself a political decision. Thus, I do not think that a principled basis
for such a distinction exists, and I do not find this approach to be useful in this context.
        Second, the Alabama Libertarian Party court, like the district court in Mountain States Legal
Foundation, emphasized the fact that the Alabama election was for tax levies and not a
constitutional amendment. The district court, however, did not explain why a different result is
compelled by this distinction. And third, the district court drew another distinction between
governmental opposition to a citizen sponsored initiative and governmental promotion of proposed
issues. Stated another way, the court appeared to find it more constitutionally troubling for the
government to say “Vote No,” than for it to say “Vote Yes.”
        In Cook v. Baca, 95 F. Supp. 2d 1215 (D.N.M. 2000), a New Mexico district court
confronted the First Amendment constitutional issue posed by these cases and sided with the district
court in Alabama Libertarian Party. At the outset, the court noted that “[a]t some threshold level,
a public entity must refrain from spending public funds to promote a partisan position during an
election campaign.” Id. at 1227 (quoting Carter v. City of Las Cruces, 915 P.2d 336 (N.M. Ct. App.
1996)). The court was also “[m]indful that unconstitutional practices may be their ‘first footing’ in
the ‘mildest and least repulsive form.’” Id. (quoting Boyd v. United States, 116 U.S. 616, 635
(1886)). Nevertheless, the court found “no ominous threat to the First Amendment in Defendants’
minimal actions,” and rejected the taxpayers’s claim. In doing so, the district court, like the court
in Alabama Libertarian Party drew a distinction between opposition to a citizen proposed state
constitutional amendment and the expenditure of funds “to promote a tax initiative which was
proposed by the mayor himself.” Id. at 1227 n.18 (emphasis deleted). The district court concluded
by mentioning the Supreme Court’s decision in Board of Regents of the Univ. of Wisconsin System
v. Southworth, 529 U.S. 217 (2000). There the Court stated that
        It is inevitable that government will adopt and pursue programs and policies within
        its constitutional powers but which nevertheless are contrary to the profound beliefs
        and sincere convictions of some of its citizens. The government, as a general rule,
        may support valid programs and policies by taxes or other exactions binding on
        protesting parties. Within this broader principle it seems inevitable that funds raised
        by the government will be spent for speech and other expression to advocate and
        defend its own policies.
Id. at 229. The district court, however, did not necessarily address any differences, should they
exist, between ordinary advocacy and defense of valid governmental programs and attempts to
influence elections.
         To recap, courts have been hostile toward the type of electioneering expenditures at issue
in this case. See e.g., District of Columbia Common Cause v. District of Columbia, 858 F.2d 1 (D.C.
No. 04-4153                Kidwell et al. v. City of Union et al.                                                  Page 12


Cir. 1988) (affirming district court’s decision holding expenditures improper on statutory grounds,
but not reaching constitutional question); Cook, 95 F. Supp. 2d at 1227 (“At some threshold level,
a public entity must refrain from spending public funds to promote a partisan position during an
election campaign.”); Mountain States Legal Foundation, 459 F. Supp. at 360 (“[T]he expenditure
of public funds in opposition [to a citizen led constitutional amendment] violates a basic precept of
this nation’s democratic process. Indeed, it would seem so contrary to the root philosophy of a
republican form of government . . .”); Stanson, 551 P.2d at 9 (“A fundamental precept of this
nation’s democratic electoral process is that the government may not ‘take sides’ in election contests
or bestow an unfair advantage on one of several competing factions.”). The vast majority of courts
that have issued injunctions  against governmental campaign expenditures have done so based, for
the most part, on state law.4 The courts finding governmental campaign expenditures to be unlawful
based on state or local law have, in dicta, found additional support in various parts of the
Constitution — the First Amendment, the general purpose and structure of the Constitution, the
Guaranty Clause, and “democratic principles.” On the other hand, the courts finding no
constitutional problem with the expenditures have done so on various and inconsistent bases. Some
courts have utilized traditional forum analysis in the context of viewpoint discrimination. Other
courts have simply held that government has a right to speak at all times and need not remain neutral
in the context of an election. The district court in this case applied a case involving a state’s
decision to fly the Confederate flag over the state house — basically an application of forum
analysis and consideration of viewpoint discrimination.
        I agree with the courts who have opined that electioneering expenditures raise serious
constitutional concerns. I concede that the government may ordinarily speak to advocate and defend
its own policies. The caveat, however, is always that the citizens’ remedy is at the ballot box in the
next election. In these cases, however, the government is distorting the only check on its power.
I am not sure I would limit this argument to the confines of the First Amendment; rather, to me, it
is more of a structural argument regarding democratic principles and the structure and purpose of
the constitution. In Burt v. Blumenauer, the Oregon Supreme Court persuasively wrote that: “It
hardly seems necessary to rely on the First Amendment, at least when government resources are
devoted to promoting one side in an election on which the legitimacy of the government itself rests.
The principles of representative government enshrined in our constitutions would limit government
intervention on behalf of its own candidates or against their opponents even if the First Amendment
and its state equivalents had never been adopted.” 699 P.2d 168, 175 (Or. 1985).
        The courts that have reviewed these questions have almost universally relied upon state or
local law to invalidate them. In dicta, however, many courts have gone on to speculate as to the
constitutional question. These courts have referenced the Framers’ concerns with governmental
campaigning and the expenditure of funds in that context, specifically citing the Framers’ concern


         4
           As discussed earlier, the plaintiffs’s state law claim was dismissed by the district court for a failure to exhaust
state remedies and the plaintiffs did not appeal this decision. We therefore have before us only a First Amendment claim.
We do not know the status of any state proceedings or if they exist, but I take note of a provision of the Union Charter
that states:
         Section 5.09. Public Information on Issues. The council shall have the power to appropriate and
         authorize the expenditure of public funds to provide information to the members of the public in
         connection with elections on proposed tax levies and bond issues for the purposes of the Municipality,
         and other issues affecting the Municipality and not involving the election of candidates for a public
         office, or the recall of a member of the Council.
Why the plaintiffs have not more vigorously pursued their claim under state law, or why they have not argued for
pendant jurisdiction, we can only speculate. Thus, the majority’s decision that these specific expenditures do not run
afoul of the First Amendment might prove irrelevant if Section 5.09 is interpreted to permit, as Stanson did, expenditures
to inform, but not to persuade.
No. 04-4153                Kidwell et al. v. City of Union et al.                                                Page 13


with attempts to perpetuate a government in office. In this case, we are faced with tax levies and
fire departments. One might claim that, as at least one court did, these are issues for the common
good and therefore are of little constitutional concern. Continuing down this path, one might ask
whether the government could campaign and expend funds promoting a city council resolution
extending the term lengths of current office holders, say for one year, for ten years, or even for life.
This idea, and the idea that governmental funds could be spent in an effort to perpetuate a
government in office is no doubt antithetical to the values underlying the Constitution.
          There is no constitutional provision, however, that says governments may not make attempts
to perpetuate themselves or spend funds pursuant thereto. And, there is no principled way, as I see
it, to distinguish between the fire department election and any other — if one is unconstitutional, the
others must be as well. Another example from recent history (setting aside state laws that may
prevent the practice) — could former California Governor Gray Davis have expended governmental
funds to campaign, advertise, and electioneer against his recall? Yet again another scenario that
appears antithetical to democratic principles. Furthermore, there appears to be nothing in the First
Amendment or any other constitutional provision that would prevent the government from spending
taxpayer funds or actively campaigning in support of a particular candidate. It would tear at the
fabric of democracy to permit as much despite the absence of a specific constitutional provision to
defeat this type of governmental abuse, and I see no relevant distinction between that abuse and the
one before this Court today.
        I believe that the Constitution properly prohibits the government from having a horse in the
race when it comes to elections. When government advocates on one side of an issue, the ultimate
source of governing power is shifted away from the people and the threat of official doctrine exists.
Of course, the threat is not as omnipresent today in the United States as it is in some other countries.
There is no real evidence in any of these cases on point that the government as speaker crowded out
private speech. There is no evidence that the government sought to suppress or in any way
discourage other speech of a contrary nature. The absence of this evidence, however, does not in
my opinion cure the underlying evil — that is, ordinary democratic controls are insufficient as a
remedy in  situations where governmental influence threatens to undermine the independent political
process.5 Governmental advocacy and campaign expenditures could arguably threaten to undermine

         5
           Perhaps it is time for the Supreme Court to reconsider its Guarantee Clause jurisprudence. The Guarantee
Clause, found in Article IV, Section 4 of the Constitution states: “The United States shall guarantee to every State in this
Union, a Republican Form of Government, and shall protect each of them against Invasion and on Application of the
Legislature or of the Executive (when the Legislature cannot be convened) against domestic Violence.” When a claim
is alleged under the Guarantee Clause, the Supreme Court has dismissed it stating some version of the following: “As
to the guaranty to every state of a republican form of government, it is well settled that the questions arising under [this
clause] are political, not judicial, in character, and thus for the consideration of the Congress and not the courts.” Ohio
ex rel. Bryant v. Akron Metro. Park Dist., 281 U.S. 74, 79- 80 (1930) (citations omitted). Prominent scholars have
suggested that the Court reconsider this approach. See Erwin Chemerinsky, Cases Under The Guarantee Clause Should
Be Justiciable, 65 U. Colo. L. Rev. 849 (1994). Additionally, in New York v. United States, 505 U.S. 144, 184 (1984),
Justice O’Connor, writing for the majority, stated that: “The view that the Guarantee Clause implicates only
nonjusticiable political questions has its origin in Luther v. Borden, 7 How. 1, 12 L. Ed. 581 (1849), in which the Court
was asked to decide, in the wake of Dorr’s Rebellion, which of two rival governments was the legitimate government
of Rhode Island. The Court held that ‘it rests with Congress,’ not the judiciary, ‘to decide what government is the
established one in a State.’ Id., at 42. Over the following century, this limited holding metamorphosed into the sweeping
assertion that ‘[v]iolation of the great guaranty of a republican form of government in States cannot be challenged in the
courts.’ Colegrove v. Green, 328 U.S. 549, 556, 66 S. Ct. 1198, 1201, 90 L. Ed. 1432 (1946) (plurality opinion). This
view has not always been accepted. In a group of cases decided before the holding of Luther was elevated into a general
rule of nonjusticiability, the Court addressed the merits of claims founded on the Guarantee Clause without any
suggestion that the claims were not justiciable. See Attorney General of Michigan ex rel. Kies v. Lowrey, 199 U.S. 233,
239, 26 S. Ct. 27, 29, 50 L. Ed. 167 (1905); Forsyth v. Hammond, 166 U.S. 506, 519, 17 S. Ct. 665, 670, 41 L. Ed. 1095
(1897); In re Duncan, 139 U.S. 449, 461-462, 11 S. Ct. 573, 577, 35 L. Ed. 219 (1891); Minor v. Happersett, 21 Wall.
162, 175-176, 22 L. Ed. 627 (1875). See also Plessy v. Ferguson, 163 U.S. 537, 563-564, 16 S. Ct. 1138, 1148, 41 L. Ed.
256 (1896) (Harlan, J., dissenting) (racial segregation “inconsistent with the guarantee given by the Constitution to each
No. 04-4153               Kidwell et al. v. City of Union et al.                                             Page 14


free and fair elections, could be coercive, and could reasonably undermine the reliability and
outcome of elections where the government acts as a participant.
        Moreover, it could be argued that when the government takes sides in an election, it gives
a content or viewpoint based subsidy to those advocating the position the government chooses to
side with. In the ordinary case of governmental action outside of an election, political controls can
remedy citizen disagreement with governmental actions. Citizens can make their voices known at
the ballot box in the next election by voting current officeholders out. Governmental electioneering,
however, diminishes the effectiveness of the political response and threatens underlying
constitutional values and democratic principles. The outcome of elections ideally should reflect the
pure will of the people unpolluted by government electioneering. Where the political response
cannot provide an adequate remedy, it can be argued that courts must step in.
         Thus, I would hold that the Constitution requires governmental neutrality in elections — that
is, the Constitution permits the government to educate and inform the public, but it may not cross
the line into advocacy. Thus, government could provide factual information in newsletters and other
forms of communication with the electorate. As the Supreme Court of California commented in
Stanson, it would not always be easy finding the line of demarcation between informing and
advocacy, but courts should look closely at the facts of each case, including the words used, the tone
of the communication, the timing, and any other relevant factors. Moreover, government may
provide equal access to a forum (as it does in so many other contexts) allowing both sides of the
debate to advance their positions. Thus, a governmental newsletter such as the one at issue in this
case could grant equal space to competing factions to make their best case to the electorate. This
position, I think, would more appropriately reflective of the balance the Framers sought to strike in
our democratic structure and goes a long way to ensuring that the true power remains with the
people.
         For these reasons, I must respectfully dissent from today’s majority opinion.




State of a republican form of government”).
More recently, the Court has suggested that perhaps not all claims under the Guarantee Clause present nonjusticiable
political questions. See Reynolds v. Sims, 377 U.S. 533, 582, 84 S. Ct. 1362, 1392, 12 L. Ed. 2d 506 (1964) (“[S]ome
questions raised under the Guarantee Clause are nonjusticiable”). Contemporary commentators have likewise suggested
that courts should address the merits of such claims, at least in some circumstances. See, e.g., L. Tribe, AMERICAN
CONSTITUTIONAL LAW 398 (2d ed. 1988); J. Ely, DEMOCRACY AND DISTRUST: A THEORY OF JUDICIAL REVIEW 118, and
n., 122-123 (1980); W. Wiecek, THE GUARANTEE CLAUSE OF THE U.S. CONSTITUTION 287-289, 300 (1972); Merritt, 88
Colum. L. Rev., at 70-78; Bonfield, The Guarantee Clause of Article IV, Section 4: A Study in Constitutional Desuetude,
46 Minn. L. Rev. 513, 560-565 (1962). We need not resolve this difficult question today.”
         Perhaps that day has come.